UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1022



In Re:   SHERROD V. BRIGHT,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (4:08-cv-00029-TLW-TER)


Submitted:   April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sherrod V. Bright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherrod V. Bright petitions for a writ of mandamus

seeking an order compelling the district court to rule on his

forfeiture action.           We conclude that Bright is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                  In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,   138     (4th     Cir.      1988).        Further,

mandamus    is   a     drastic    remedy       and    should       only     be   used   in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.   1987).        Mandamus    may    not    be    used     as   a   substitute       for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).     The relief sought by Bright is not available by way of

mandamus.

            Accordingly,        although       we    grant    leave    to    proceed    in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense    with      oral     argument       because        the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                           2